Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 10, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00392-CV

                           JAY COHEN, Appellant
                                       V.

 TOURS PARTNERS, LTD. AND PRESTON REALTY CORPORATION,
                         Appellee

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-41051

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed January 28, 2015. The clerk’s
record was filed June 10, 2015. No reporter’s record was taken. Appellant’s brief
was due October 15, 2015. No brief was filed.

      On October 29, 2015, appellee filed a motion to dismiss for want of
prosecution. See Tex. App. P. 42.3(b). Appellant filed no response. Accordingly,
appellee’s motion is granted and the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.




                                         2